Title: Joel Yancey to Thomas Jefferson, [before 26] January [1819]
From: Yancey, Joel
To: Jefferson, Thomas


          
            Dr Sir
            poplar Forest 18th  Jany before 26 Jan. 1819
          
          I received your letter by Dick & Jerry, this morning, they arrived here late, last Evening, and I am very sorry that Dick, has faild to deliver his loads, he has many excuses, and seems now to be much  mortified, I hope another case will not occur, I now send by Jerry the balance of the pork intended for monticello, in a box containing pieces 95 ps, also all the poplars that are in the gardens, we know them by the name of the balsam poplars. I send also a few of the latter peas, but have been desappointed in getting as many as I wish to have sent you at present, but still expect to be able to send you more in time for seeding, and plenty for your use here (reserved) my mr Radford and myself have had one or two meetings in Lynchburg on the subject of assurtaining the price of Brick work during the last year in Lynchburg—it seems to me that mr Brown has considerable influence among the undertakers, and that most of the contracts have been made, with a View, to have a bearing on the contract at the C. College during the last year, they made lumping bargains (as they term it) and we as yet have not been able to satisfy ourselves, on the Subject, we again have appointed a day next week to make further inquiry. but I fear that things have been so managed, that we shall not be able to make any award but on the subject but more of this in a few days, when we shall send you our joint opinions—I am sorry to add another to the list of mortality, Ambrose who I mentioned in my last was Ill died last monday, Maria is better Dinah; much the Same, and several others complaining, but none in my opinion seriously ill It would seem indeed, the mortality among the children—last year was occasioned from want of nursing and care of the mothers, but if it was, it was there their mothers own fault, to my Knowledge they never was prohibited from going to their children when ever it was necessary, and particulurly, when they were sick, you will recollect that Wills Salls was sick, while you were here during the harvest, that you always found her with her child when you  visited it, which was freguenty frequently and as to Edy & Amy I think it will be a miracle if ever they raise a child, they appear to know have no more care or concern at a Death of than a brute a child than a brute, Edy has had 5 and have lost them all and Amy  3 and lost 2. I have always enjoined it upon the overseers to suffer them to attend to their children, and the Knowing it to be a particulur charge given me upon our first agreement I have assure you I paid particulurly attention to it myself also—expecting to write you again within few days I will conclude this hasty Scrawl, which I fear you will not be able to read, after expressing to you my graetfull acknowledgments for the confidence and  friendship which you had the kindness to express for me and to assure you that my future conduct Shall be ever to endeavor to merit a continuance of it
          Joel Yancey
        